UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION ) In the Matter of ) ) Order No.: CN 09-16 ) MAINSTREET FINANCIAL CORPORATION, MHC ) ) Effective Date: June 19, 2009 ) ) Hastings, Michigan ) OTS Docket No. H4109 ) ) ORDER TO CEASE AND DESIST WHEREAS, MAINSTREET FINANCIAL CORPORATION, MHC, Hastings, Michigan, OTS Docket No. H4109 (Holding Company), by and through its Board of Directors (Board) has executed a Stipulation and Consent to Issuance of Order to Cease and Desist (Stipulation); and WHEREAS, the Holding Company, by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12 USC § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Central Region (Regional Director), is authorized to issue consent Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: 1.The Holding Company shall cease and desist from engaging in unsafe and unsound practices that have resulted in insufficient earnings and an inadequate level of capital for the Holding Company’s risk profile. Capital Plan 2.(a)No later than July 31, 2009, the Board shall develop and submit to the Regional Director for review and comment, a three-year capital enhancement plan (Capital Plan) with detailed quarterly projections, which shall take into consideration the requirements contained within this Order, and the comments contained within the OTS Report of Examination of the Holding Company dated November 17, 2008 (ROE), as well as ensuring, at a minimum, the following: i.) the establishment of consolidated capital targets that are commensurate with the Holding Company’s risk profile; ii.) specific strategies and timelines for increasing and maintaining consolidated capital of the Holding Company to Board established targets, such as stock issuances or merger plans; iii.) detailed plans to attain no later than August 31, 2009 and maintain at the Holding Company’s majority-owned savings association subsidiary, Mainstreet Savings Bank, FSB, Hastings, Michigan, OTS Docket No. 00966: (A) Tier 1 (Core) Capital Ratio of at least eight percent (8%); and (B) Total Risk-Based Capital Ratio of at least twelve percent (12%); and iv.) detailed quarterly pro forma consolidated and Holding Company only balance sheets and income statements for a rolling three-year period beginning with June 30, 2009. (b) The Board shall revise and implement the Capital Plan within ten (10) days of receiving the Regional Director’s written comments or non-objection. The Board shall send a copy of the final Capital Plan implemented by the Board to the Regional Director within three (3) days of Board approval of a final Capital Plan. (c) Once the Capital Plan is implemented, the Holding Company must operate within the parameters of its Capital Plan. Any proposed material deviations from the Capital Plan, 2 including changes proposed by the Holding Company, must be submitted for the prior, written non-objection of the Regional Director. Requests for any material deviations or changes must be submitted at least sixty (60) days before a proposed change is implemented. (d)On a quarterly basis, beginning with the quarter ending September 30, 2009, the Holding Company shall prepare a report that compares projected operating results contained within the Capital Plan to actual results to submit to the Board (Capital Plan Variance Report). The Board’s review of the Capital Plan Variance Report and assessment of the Holding Company’s compliance with the Capital Plan shall be fully documented in the appropriate Board meeting minutes. (e)Within forty-five (45) days of the close of each quarter beginning with the quarter ending September 30, 2009, the Board shall provide the Regional Director with a copy of the Capital Plan Variance Report and the Board meeting minutes for the Board meeting at which such report was discussed. 3.Effective immediately, within fifteen (15) days of the close of each month, the Board shall provide to the Regional Director monthly capital progress reports. The reports, which shall be in a form acceptable to the Regional Director, shall,at a minimum, contain an update of the Board’s progress in raising capital as detailed in the final Capital Plan adopted by theBoard pursuant to paragraph 2 above. Debt
